Citation Nr: 1521354	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran is service connected for hypertension.

2.  The Veteran has a current obstructive sleep apnea disability.

3.  The current obstructive sleep apnea disability was not caused by, or permanently worsened in severity by, the service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, as secondary to service-connected hypertension, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a timely letter in September 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The September 2012 letter also informed the Veteran how VA determines the disability rating and effective date once service connection is established.  

The Veteran has not been provided notice with regard to the requirements for establishing service connection on a secondary basis; however, the record reflects actual knowledge of what is required to substantiate a service connection claim for sleep apnea as secondary to the service-connected hypertension.  In this regard, the August 2013 statement of the case informed the Veteran of the secondary service connection regulatory criteria at 38 C.F.R. § 3.310, which included secondary service connection by aggravation, and stated that service connection may be established by showing that a disability was caused by a service-connected disability.  The Veteran made specific arguments in the April 2013 Notice of Disagreement and September 2013 Substantive Appeal asserting that the service-connected hypertension was causing the obstructive sleep apnea, and referred to specific medical evidence of record addressing the relationship between the hypertension and obstructive sleep apnea.  The December 2013 supplemental statement of the case characterized the issue as one for secondary service connection for sleep apnea, again provided the text of the secondary service connection regulation (38 C.F.R. § 3.310), and analyzed secondary service connection in the reasons and bases section, including the medical opinion evidence pertaining to secondary service connection.  As such, through his statements, the Veteran has clearly shown actual knowledge of what is required to support the claim.  See 38 C.F.R. § 3.310 (providing that service connection on a secondary basis is established for disabilities caused or aggravated by a service-connected disability).  Accordingly, lack of notice with regard to the elements of secondary service connection was harmless error.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the rule of prejudicial error requires a case-by-case determination as to whether the error in question caused prejudicial harm); Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (holding that actual knowledge on the part of the claimant can establish lack of prejudice); rev'd on other grounds, Mayfield, 444 F.3d at 1328.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim for service connection for obstructive sleep apnea in November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2013 VA opinion considers all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for obstructive sleep apnea on a secondary basis has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Obstructive Sleep Apnea

The Veteran contends that hypertension has caused the current sleep disorder.  See April 2013 Notice of Disagreement and September 2013 Substantive Appeal.  Initially, the Board notes that the Veteran is service connected for hypertension, effective October 14, 2008.  The Veteran does not contend that sleep apnea began during service or is directly related to service, and has not proffered any in-service injury, disease, or event to which the current sleep apnea may be related. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current obstructive sleep apnea disability.  The November 2013 VA examination report includes a current obstructive sleep apnea diagnosis.  Based on a review of the Veteran's medical history, the November 2013 VA examiner noted that obstructive sleep apnea was first diagnosed in January 2013.

The Board next finds that the weight of the evidence is against finding that the current obstructive sleep apnea disability was caused by or permanently worsened in severity by the service-connected hypertension.  The November 2013 VA examiner opined that obstructive sleep apnea is less likely than not proximately due to, or the result of, the service-connected hypertension.  While the VA examiner cited to various literatures and generally noted a relationship between hypertension and obstructive sleep apnea, the VA examiner explained that a June 2013 VA treatment record revealed one cause of the Veteran's (service-connected) hypertension to be obstructive sleep apnea.  In short, the VA examiner assessed that the Veteran's obstructive sleep apnea was one of the causes of the (service-connected) hypertension.  The VA examiner's assessment weighs against the Veteran's claim because it tends to show that the non-service-connected sleep apnea is causative of the service-connected hypertension, which is opposite to the causation contended by the Veteran, which is that the service-connected hypertension caused the sleep apnea.

While the VA examiner's opinion regarding the relationship between the Veteran's obstructive sleep apnea and the service-connected hypertension directly addresses causation does not include the words "aggravation" or "permanently worsened in severity," the rationale of the opinion, that the sleep apnea is causative of the (service-connected) hypertension, constitutes an opinion that by necessary inference is an opinion that the hypertension has no effect on the sleep apnea, either to cause the sleep apnea or to worsen it.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) (recognizing that the "evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder").

The Board finds that the November 2013 VA examiner's opinion in this case is distinguishable from the opinion found inadequate in El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  In El-Amin, the Court held that a VA examiner's finding that the disability in question was caused by factors other than a service-connected disability, while not addressing the effect of the service-connected disability, did not address the question of whether the claimed disability was nevertheless aggravated by the service-connected disability, irrespective of whether there was a causal relationship.  

Unlike the examiner's opinion in El-Amin, in this Veteran's case, the November 2013 VA examiner's opinion was not based primarily on the fact that the claimed obstructive sleep apnea was caused by other, non-service-connected factors mixed with no opinion as to the causative or contributory effect of the service-connected disability; rather the November 2013 VA examiner in this Veteran's case necessarily addressed the question of whether obstructive sleep apnea was aggravated by the service-connected disability (hypertension) by stating an assessment of reverse causation, that is, that the causes of the (service-connected) hypertension included obstructive sleep apnea.  The necessary inference from the VA examiner's assessment that the sleep apnea was partially causative of the (service-connected) hypertension is that there is only a one-sided relationship.  Such opinion necessarily eliminates any suggestion of likelihood of relationship of any kind between hypertension and sleep apnea, either by way of causation or aggravation.  The VA examiner's medical opinion is that there is an reverse relationship between hypertension and sleep apnea is contrary to the secondary relationship contended by the Veteran.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In short, although the November 2013 VA examiner did not use the word "aggravation" or similar language, the VA examiner's findings addressed both the issue of causation and the issue of aggravation.

To the extent that the Veteran has submitted written statements asserting that obstructive sleep apnea was caused by the service-connected hypertension, the evidence does not demonstrate that Veteran in this case has the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of obstructive sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  The conclusions regarding complex causation and aggravation between sleep apnea and the service-connected hypertension, which affect different body systems, require specific, highly specialized medical knowledge and training regarding the largely unseen, internal, and complex processes involving the interaction of the different body systems, and knowledge of various risk factors and causes of sleep apnea that the Veteran is not shown to possess.  As such, the Board does not afford any probative weight to the Veteran's opinions regarding the etiology of obstructive sleep apnea.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding similarly that rheumatic fever is not a disorder capable of lay diagnosis); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (veteran is not competent to diagnose carcinoma (cancer) or relate it to service); Moray v. Brown, 5 Vet. App. 211 (1993) (regarding causation of retinitis pigmentosa, veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature). 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for obstructive sleep apnea on a secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board does not reach the theory of direct service connection because the Veteran has not asserted that obstructive sleep apnea was incurred in service, and has only consistently contended that a sleep disorder diagnosed after service is caused by the service-connected hypertension.  See April 2013 Notice of Disagreement and September 2013 Substantive Appeal.


ORDER

Service connection for obstructive sleep apnea, as secondary to service-connected hypertension, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


